United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Lauderdale, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0852
Issued: January 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2018 appellant, through counsel, filed a timely appeal from a January 22,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision dated August 25, 2015, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On January 13, 2000 appellant, then a 44-year-old manual distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
syndrome as a result of performing repetitive job duties while in the performance of duty. She
noted that she first became aware of her condition on December 20, 1999 and realized its
relationship to her federal employment on December 27, 1999. Appellant did not stop work, but
returned to a limited-duty position. OWCP accepted the claim for bilateral carpal tunnel syndrome
on February 22, 2000.
On April 29, 2015 OWCP referred appellant for a second opinion to Dr. David Lotman, a
Board-certified orthopedist. In a report dated May 22, 2015, Dr. Lotman noted examination of the
right hand and wrist demonstrated prominence of the A1 pulley of the thumb without triggering.
With regard to the left hand and wrist examination revealed enlargement of the A1 pulley over the
left thumb, limited flexion, and decreased sensation. Dr. Lotman diagnosed bilateral carpal tunnel
syndrome resolved, right cubital tunnel syndrome, and possible bilateral ulnar neuritis of the wrist.
He opined that appellant’s accepted conditions of bilateral carpal tunnel syndrome resolved and
she had no continuing residuals. Dr. Lotman indicated that appellant could not perform her
customary duties because of the presence of pathology in the ulnar tunnel/Guyon’s canal at the
wrist which would be subjected to the same irritations from occupational activities as her prior
carpal tunnel syndrome. He advised that her overall work capacity was limited by ulnar neuritis,
but she could work in a sedentary capacity. In a work capacity evaluation (Form OWCP-5c),
Dr. Lotman noted that appellant could not work in her usual capacity due to ulnar neuritis, but
could return to medium strength level.
On June 29, 2015 OWCP proposed to terminate all benefits finding that Dr. Lotman’s
May 22, 2015 report represented the weight of the medical evidence to establish no continuing
residuals of her work-related conditions.
In a report dated July 7, 2015, Dr. Vega noted appellant’s continued complaints of pain in
the median nerves and wrists. He performed a corticosteroid injection. On July 14, 2015 Dr. Vega
reviewed Dr. Lotman’s report and disagreed with his findings. He opined that appellant continued
to have residuals of carpal tunnel with a positive Tinel’s sign and EMG findings. Dr. Vega noted
findings of neuropathy in the ulnar tunnel which was not work related.
In a decision dated August 25, 2015, OWCP terminated appellant’s compensation benefits
effective the same date. It based its decision on the May 22, 2015 report of Dr. Lotman, OWCP’s
referral physician, who opined that her accepted work-related conditions resolved and she did not
have any residuals of her work-related injury. He noted that appellant could return to work with
restrictions pertaining to ulnar neuritis.

2

On March 1, 2017 appellant, through counsel, requested that her claim be expanded to
include bilateral ulnar neuritis of the wrist. Counsel asserted that Dr. Lotman had opined that this
condition was causally related to her accepted employment factors in his May 22, 2015 report.
In a letter dated March 13, 2017, OWCP indicated that a decision was issued on August 25,
2015 terminating appellant’s wage-loss compensation and medical benefits.
On December 27, 2017 appellant, through counsel, requested reconsideration of OWCP’s
August 25, 2015 termination decision. Counsel asserted that it was legal error for OWCP to not
issue a decision on the request to expand the accepted conditions. Appellant further alleged that
it was a mistake of fact that OWCP did not accept bilateral ulnar neuritis as Dr. Lotman attributed
this condition to performing her work duties. She sought expansion of her claim to include
bilateral ulnar neuritis of the wrists.
By decision dated January 22, 2018, OWCP denied appellant’s December 27, 2017
reconsideration request, finding that it was untimely filed and failed to demonstrate clear evidence
of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.3 Timeliness is determined by the document
receipt date, i.e., the “received date” in OWCP’s integrated Federal Employees’ Compensation
System (iFECS).4 The Board has found that the imposition of the one-year time limitation
does not constitute an abuse of the discretionary authority granted OWCP under section 8128(a)
of FECA.5
OWCP may not deny a request for reconsideration solely on the grounds that it was
untimely filed. When a request for reconsideration is untimely filed, it must nevertheless
undertake a limited review to determine whether the request demonstrates clear evidence of
error.6 OWCP’s regulations and procedures provide that OWCP will reopen a claimant’s case
for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. §
10.607(a), if the claimant’s request for reconsideration shows clear evidence of error on the part
of OWCP.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence that does not raise a
3

20 C.F.R. § 10.607(a).

4

Federal (FECA) Procedure Manual, Part 2 – Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

Id. at § 10.607(b); Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.1602.5(a) (February 2016).

3

substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error. It is not enough to merely show that the evidence could be
construed so as to produce a contrary conclusion. This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP. To
demonstrate clear evidence of error, the evidence submitted must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as
to the correctness of OWCP’s decision.8
OWCP’s procedures note and the Board has held that the term “clear evidence of error”
is intended to represent a difficult standard. The claimant must present evidence which on its
face shows that OWCP made an error (for example, proof that a schedule award was
miscalculated). Evidence such as a detailed, well-rationalized medical report which, if submitted
before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.9 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP.10
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
As noted above, OWCP’s regulations provide that the one-year time limitation period
for requesting reconsideration begins on the date of the last merit decision.11 Because
appellant’s request for reconsideration was received on December 27, 2017, more than one
year after the August 25, 2015 merit decision, OWCP properly determined that it was untimely
filed.12 Therefore, appellant must demonstrate clear evidence of error on the part of OWCP
regarding the August 25, 2015 decision.
The Board finds that appellant has not demonstrated clear evidence of error on the part of
OWCP. Counsel asserted that it was legal error for OWCP to not issue a decision on the request
to expand the accepted conditions and that it was a mistake of fact that OWCP did not accept
bilateral ulnar neuritis based on Dr. Lotman’s report. However, these arguments do not
demonstrate clear evidence of error as they do not raise a substantial question as to the correctness
of OWCP’s most recent merit decision which terminated appellant’s wage-loss compensation and
benefits for the accepted bilateral carpal tunnel syndrome.

8

Robert G. Burns, 57 ECAB 657 (2006).

9

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.5(a) (February 2016); J.S., Docket No.
16-1240 (issued December 1, 2016).
10

See D.S., Docket No. 17-0407 (issued May 24, 2017).

11

20 C.F.R. § 10.607(a).

12

Id. at § 10.607(a) (2011).

4

The Board thus finds that appellant’s reconsideration request was untimely filed and
failed to demonstrate clear evidence of error.
On appeal counsel reiterates that OWCP erred in not expanding appellant’s claim to include
bilateral ulnar neuritis and that it was legal error for OWCP to not issue a decision on the request
to expand the accepted conditions. As explained above, the Board does not have jurisdiction over
the merits of the claim and OWCP properly determined appellant’s untimely reconsideration
request failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

